     Case 3:16-cv-02909-JAH-BLM Document 143 Filed 05/06/20 PageID.2362 Page 1 of 1



1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT

7                                 SOUTHERN DISTRICT OF CALIFORNIA

8
                                                             Case No.: 16cv2909-JAH(BLM)
9      UNITED STATES OF AMERICA, ex rel.
       KEVIN G. DOUGHERTY,
10                                                           ORDER SETTING BRIEFING SCHEDULE
                                            Plaintiff,
11
       v.
12
       GUILD MORTGAGE COMPANY,
13
                                         Defendant
14

15          On May 6, 2020, counsel for Plaintiff, Mr. Lance Alan Robinson, Mr. Brian P. Hudak, and
16    Mr. Christopher R. B. Reimer, and counsel for Defendant, Mr. Jason W. McElroy and Mr. Timothy
17    Patrick Ofak, contacted the Court regarding a discovery dispute. In regard to the dispute on the
18    requests for production of documents and the interrogatories, the Court sets the following
19    briefing schedule:
20          1.     Defendant must file its motion on or before May 15, 2020.
21          2.     Plaintiff shall file its opposition on or before May 29, 2020.
22          3.     Defendant must file any reply on or before June 5, 2020.
23          Upon completion of the briefing, the Court will take the matter under submission pursuant
24    to Civil Local Rule 7.1(d)(1) and no personal appearances will be required.
25          IT IS SO ORDERED.
26    Dated: 5/6/2020
27

28

                                                         1
                                                                                    16cv2909-JAH (BLM)
